Case: 22-1134    Document: 47     Page: 1   Filed: 08/29/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 EDWARD MCLARNON,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1134
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01080-MMS, Senior Judge Margaret M.
 Sweeney.
                 ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
    The United States moves to waive the requirements of
 Federal Circuit Rule 27(f) and to dismiss the appeal as un-
 timely. Edward McLarnon opposes dismissal. For the rea-
 sons set forth below, the government’s motion to dismiss is
 denied, but the appeal is nonetheless dismissed under 28
 U.S.C. § 1915(e)(2)(B)(i).
Case: 22-1134    Document: 47      Page: 2    Filed: 08/29/2022




 2                                            MCLARNON   v. US



                        BACKGROUND
     Mr. McLarnon, currently incarcerated, filed a pro se
 complaint in the United States Court of Federal Claims as-
 serting various grievances against a large number of de-
 fendants associated with his criminal prosecution,
 conviction, and imprisonment, Appx to Mot. to Dismiss
 (“Appx”) at 1, and demanding compensation based on al-
 leged contracts with the United States, ECF No. 31 (“Op.
 Br.”) at 1–2.
     On July 9, 2021, the Court of Federal Claims dismissed
 Mr. McLarnon’s claims for lack of subject matter jurisdic-
 tion. On August 3, 2021, Mr. McLarnon placed a document,
 entitled “Plaintiffs’ Motion for an Expansion of Time,” in
 the prison’s mail system. In it, he requested additional
 time to submit a motion for reconsideration under Rule 59
 (due to a prison lockdown) and noted that he would be re-
 questing “reconsideration . . . [because the court] erred and
 abused its discretion when it[, among other things,] failed
 to review all evidence on record, [and] misapplied the law
 on record,” No. 21-cv-1080, ECF No. 23, at 1.
     The Court of Federal Claims granted the extension.
 And on August 23, 2021, Mr. McLarnon mailed his “Motion
 for Reconsideration: Alter & Amend Judgment.” No. 21-cv-
 1080, ECF No. 27, at 1. Before the court ruled on that mo-
 tion, Mr. McLarnon filed a notice of appeal on October 19,
 2021, along with a motion to reopen the time to file an ap-
 peal. On November 10, 2021, the Court of Federal Claims
 denied his request for reconsideration. And on Decem-
 ber 2, 2021, the court denied his request to reopen the time
 for appeal. The court also certified, under 28 U.S.C.
 § 1915(a)(3), that any appeal would not be taken in good
 faith. Appx 10.
      This court has jurisdiction over appeals from final de-
 cisions of the Court of Federal Claims.          28 U.S.C.
 § 1295(a)(3).
Case: 22-1134       Document: 47    Page: 3    Filed: 08/29/2022




 MCLARNON   v. US                                             3



                          DISCUSSION
     The government argues that this court lacks jurisdic-
 tion over Mr. McLarnon’s appeal from the July 2021 deci-
 sion because it was not filed within 60 days of entry. The
 government further contends that deadline was not tolled
 because Mr. McLarnon did not file a timely motion for re-
 consideration. We reject the government’s argument.
      A notice of appeal must generally be filed within
 60 days from the entry of final judgment by the Court of
 Federal Claims, 28 U.S.C. §§ 2522, 2107(b), but the timely
 filing of a motion for reconsideration under Rule 59(a)(1) of
 the Rules of the Court of Federal Claims (“RCFC”) will de-
 lay entry of final judgment (and with it the time for filing
 an appeal) until the motion is resolved, Fed. R. App.
 P. 4(a)(4)(A); Fed. Cir. R. 1(a)(1)(C), (b)(1). Here, the dead-
 line for filing a timely motion for reconsideration ended 28
 days after the Court of Federal Claims entered judgment
 on July 9, 2021. RCFC 59(b)(1).
     Although the government is correct that Mr. McLarnon
 did not file the document entitled “Plaintiff’s Motion for Re-
 consideration: Alter & Amend Judgment” until after that
 deadline, we directed the government to explain why we
 should not interpret his August 3, 2021, motion for an ex-
 tension of time to seek reconsideration as itself a timely
 motion for reconsideration. 1 That approach was taken by



     1   For an inmate confined in an institution with a sys-
 tem designed for legal mail, such as Mr. McLarnon, the fil-
 ing of certain pro se prisoner pleadings is deemed to occur
 when they are given to prison officials for delivery to the
 court. See Fed. R. App. 4(c); Bernaugh v. United States, 168
 F.3d 1319 (Fed. Cir. 1998) (table) (citing Houston v. Lack,
 487 U.S. 266, 272 (1988)); see also Anyanwutaku v. Moore,
 151 F.3d 1053, 1057 (D.C. Cir. 1998). For purposes of re-
 solving the government’s motion, we accept as true the
Case: 22-1134     Document: 47     Page: 4    Filed: 08/29/2022




 4                                            MCLARNON    v. US



 the United States Court of Appeals for the D.C. Circuit in
 Toolasprashad v. Bureau of Prisons, 286 F.3d 576, 582–83
 (D.C. Cir. 2002). As in Toolasprashad, Mr. McLarnon re-
 quested an extension of time (which the court erroneously
 granted, see Appx 13 & n.3 (citing RCFC 6(b)(2)) in a pro se
 document that had “virtually the same argument [Mr.
 McLarnon] later raised in his official motion for reconsid-
 eration,” 286 F.3d at 582, and that was timely filed for a
 Rule 59 motion. Indeed, Mr. McLarnon’s August 3, 2021,
 motion identified several statutes pursuant to which he ar-
 gued the Court of Federal Claims has jurisdiction to award
 him money damages and specific performance in connec-
 tion with his claims—arguments the Court of Federal
 Claims ultimately rejected in its November 10, 2021, deci-
 sion. The government here has provided no sound basis for
 why we should not adopt this interpretation of Mr. McLar-
 non’s pro se filings. Under the circumstances of this case,
 we conclude that Mr. McLarnon’s motion for an extension
 of time is best construed as a motion for reconsideration
 under Rule 59, which tolled the time for him to file his no-
 tice of appeal such that it was timely; we therefore have
 jurisdiction to review the trial court’s July 2021 decision in
 this case. 2




 facts asserted by Mr. McLarnon and assumed to be true by
 the Court of Federal Claims regarding the dates when
 Mr. McLarnon placed filings in the prison’s mail system.
 Appx 11–12.

     2    We also find that jurisdiction is proper with respect
 to the Court of Federal Claims’ decisions denying reconsid-
 eration and denying the request to reopen the time to ap-
 peal. Mr. McLarnon’s informal opening brief, filed within
 60 days after entry of those decisions, challenges those de-
 cisions, Op. Br. at 2. And a pro se brief may be sufficient to
 establish jurisdiction where, as here, the brief was filed
Case: 22-1134       Document: 47     Page: 5     Filed: 08/29/2022




 MCLARNON   v. US                                                5



     Having concluded that we have jurisdiction, we next
 evaluate whether Mr. McLarnon’s appeal, which he seeks
 to pursue in forma pauperis, complies with 28 U.S.C.
 § 1915(e)(2)(B)(i):
     Notwithstanding any filing fee, or any portion
     thereof, that may have been paid, the court shall
     dismiss the case at any time if the court determines
     that . . . the action or appeal . . . is frivolous or ma-
     licious.
 Because we conclude that Mr. McLarnon’s appeal is frivo-
 lous, we dismiss the appeal.
      Mr. McLarnon identifies “[t]he sole question on appeal
 [as] whether [the] trial court abused its discretion and used
 fraud to find it lacked subject matter jurisdiction.” Op. Br.
 at 3. The allegation of fraud is completely frivolous; the
 Court of Federal Claims liberally construed Mr. McLar-
 non’s lengthy and difficult-to-decipher pro se complaint and
 filings and explained why the court lacked jurisdiction over
 each of his claims. Appx 1–5; Appx 6–10. We see no non-
 frivolous basis for Mr. McLarnon’s allegation.
     And for Mr. McLarnon’s contract claim (the primary is-
 sue he presses on appeal), that claim “lack[s] an arguable
 basis either in law or in fact,” Neitzke v. Williams, 490 U.S.
 319, 325 (1989). Mr. McLarnon alleges that he sent docu-
 ments (Notice – Private International Remedy Demand
 (“Proffer”); Notice of Fault-Opportunity to Cure; Notice of
 Default-Consent to Decree; Exhaustion of Administrative
 Procedures, ECF No. 31-2 at 1–2) to various federal offi-
 cials, and, by failing to respond, the United States thereby
 agreed to an implied contract with the purported terms in


 within the time to file a notice of appeal and leaves “no gen-
 uine doubt [] about who is appealing, from what judgment,
 to which appellate court,” Becker v. Montgomery, 532 U.S.
 757, 767–68 (2001).
Case: 22-1134      Document: 47   Page: 6    Filed: 08/29/2022




 6                                              MCLARNON   v. US



 those documents. Appx 9–10. But not “respond[ing] to an
 unsolicited offer does not create a contract, regardless of
 any contrary terms in the offer,” Ibrahim v. United States,
 799 F. App’x 865, 867 (Fed. Cir. 2020) (citing Wells Fargo
 Bank, N.A. v. United States, 88 F.3d 1012, 1019 (Fed. Cir.
 1996)), and here there is no non-frivolous allegation of any
 “objective manifestation of voluntary, mutual assent” to
 any agreement between the parties, Turping v. United
 States, 913 F.3d 1060, 1065 (Fed. Cir. 2019) (citation omit-
 ted). Thus, Mr. McLarnon has no cognizable basis in law
 or fact to challenge the Court of Federal Claims’ dismissal
 of his claims. We have considered each of Mr. McLarnon’s
 arguments and find they similarly lack any arguable basis
 in law or fact.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The United States’ motion to dismiss for lack of ju-
 risdiction is denied.
     (2) The appeal is dismissed pursuant to 28 U.S.C.
 § 1915(e)(2)(B)(i).
     (3) All other pending motions are denied.
     (4) Each party shall bear its own costs.
                                    FOR THE COURT

 August 29, 2022                    /s/ Peter R. Marksteiner
     Date                           Peter R. Marksteiner
                                    Clerk of Court